Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chalmers et al., U.S. Patent 4,292,781.
Regarding claim 1, Chalmers discloses a siding panel system comprising: (i) a substantially planar base (13) for installation of the installation support to a rough surface; and (ii) a tapered support member (12) positioned on the base having a contact surface for installation of two siding members at a joint; wherein there is an angle that ranges from about 1 to 100 between the contact surface and the planar base (see Fig. 8, generally).  
Regarding claim 2, Chalmers discloses a siding panel system wherein the base and the tapered support are not integral (see Fig. 8).  
Regarding claim 8, Chalmers discloses a siding panel system wherein the planar base has fastener apertures (at 52).
Regarding claim 9, Chalmers discloses a siding panel system comprising a substantially planar revealed surface having a width of at least about 3 cm, a J-form drip edge, a nailing flange and an installation channel wherein the J-form drip edge of a first member can form an installation joint with the installation channel of a second member (see Fig. 3).  
Regarding claim 10, Chalmers discloses a siding panel system wherein the nailing flange and the revealed surface are separate components (see Fig. 1, generally).  
Regarding claim 11, Chalmers discloses a siding panel system wherein the installation channel is formed in the nailing flange (Fig. 1).  
Regarding claim 12, Chalmers discloses a siding panel system wherein the nailing flange comprises a support for the planar revealed surface (see Fig. 3).  
Regarding claim 13, Chalmers discloses a siding panel system wherein the nailing flange comprises a fastener aperture (26).  
Regarding claim 17, Chalmers discloses a siding system for installation of two or more courses of a siding member on residential or commercial construction, the system comprising the siding member of claim 9 (Fig. 3, generally).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers et al., U.S. Patent 4,292,781 in view of Meldrum, U.S. Patent 4,972,647.
Regarding claim 3, Chalmers discloses a siding panel system, but does not disclose wherein the contact surface comprises an adhesive.  Meldrum teaches an adhesive used in a siding panel system (82).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an adhesive as a simple and effective means for securing the siding.
Regarding claim 4, Chalmers discloses a siding system, but does not disclose wherein the contact surface comprises an adhesive layer and a release liner.  Meldrum teaches an adhesive layer (82) and a release liner (84) utilized in a siding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer including a release liner for ease of installation of the siding.
Claims 5-7, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers et al., U.S. Patent 4,292,781.
Regarding claim 5, Chalmers discloses a siding system, but does not specifically disclose wherein the planar base is rectangular with a width of 3 to 30 cm, a length of about 7 to 25 cm and a thickness of about 0.75 to 3.5mm.  It would have been an obvious matter of design choice to produce a roughly 7 to 25 cm by 0.75 to 3.5 mm planar base to create a manageable size for the base, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference 
Regarding claim 6, Chalmers discloses a siding system, but does not specifically disclose wherein the tapered support member is rectangular and has a taper that ranges from less than about 1 mm at an upper narrow end to greater than about 1.5 mm at a lower thick end and has a length in the installation orientation of about 7 to 25 cm and a width of about 3 to 30 cm.  It would have been an obvious matter of design choice to produce the tapered support member within the given range to create a manageable size for the base, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, Chalmers discloses a siding system, but does not disclose it as comprising a corner support wherein both the planar base and the support member include an angle of about 90 degrees plus or minus 5 degrees that is congruent to a corner in the rough surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a corner member of about 90 degrees because a building structure typically includes corners.
Regarding claim 14, Chalmers discloses a siding system, but does not specifically disclose wherein the revealed surface comprises a painted surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to paint the outer surface of the siding for a desired aesthetic appearance.
Regarding claim 15, Chalmers discloses a siding system, but does not specifically disclose wherein the revealed surface comprises a textured surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the the outer surface of the siding with a texture for a desired aesthetic appearance.
Regarding claim 16, Chalmers discloses a siding system, but does not specifically disclose wherein the revealed surface comprises a pigmented surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a pigment on the outer surface of the siding for a desired aesthetic appearance.
Regarding claim 18, Chalmers discloses a siding system, but does not disclose specifically wherein the siding members have a width of about 3 to 30 centimeters and an indeterminate length.  It would have been an obvious matter of design choice to produce the tapered support member within the given range to create a manageable size for the siding members, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a .
Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument toward the prior art not disclosing a butt joint system as claimed, the examiner respectfully disagrees.  As an initial matter, a butt joint is not positively claimed.  As recited in applicant’s claim 1, the prior art need only be capable of being used at a butt joint.  Both the prior art and the present invention are capable of use at a butt joint of a structure.  The structural limitations of the claim(s) have been met as shown in both the present rejection and in the Non-Final rejection.  The examiner acknowledges the amendment to the claim preamble, however the claim language continues to describe the invention of Chalmers as set forth in the Non-Final rejection, as the components described facilitate the installation of both the siding element above and the siding element below.  Further, the prior art need only be capable of being used for the installation of vinyl siding, as this is a limitation described using figurative language.  Additionally, the added language is recited within the preamble.  "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.). Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (A preamble reciting "[a]n abrasive article" was deemed essential to point out the invention defined by claims to an article comprising abrasive grains and a hardened binder and the process of making it. The court stated "it is only by that phrase that it can be known that the subject matter defined by the claims is comprised as an abrasive article. Every union of substances capable inter alia of use as abrasive grains and a binder is not an ‘abrasive article.’" Therefore, the preamble served to further define the structure of the article produced.). 

Therefore, the rejections stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633